              Case 5:20-cv-03207-SAC Document 8 Filed 09/23/20 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

AMANDA HARMON,

                    Plaintiff,

                    v.                                                      CASE NO. 20-3207-SAC

18TH JUDICIAL DISTRICT COURT,
et al.,

                    Defendants.

                                        MEMORANDUM AND ORDER

          Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

housed at the Sedgwick County Jail in Wichita, Kansas (“SCJ”). The Court granted Plaintiff

leave to proceed in forma pauperis.1 (Doc. 5.)

          On August 27, 2020, the Court entered a Memorandum and Order and Order to Show

Cause (Doc. 7) (“MOSC”), granting Plaintiff until September 21, 2020, in which to show good

cause why her Complaint should not be dismissed for the reasons set forth in the MOSC.

Plaintiff has failed to respond by the Court’s deadline. The MOSC provided that “[i]f Plaintiff

fails to respond by the Court’s deadline, this matter may be dismissed without further notice for

failure to state a claim.” (Doc. 7, at 10.)

          The Court found in the MOSC that the Court may be prohibited from hearing Plaintiff’s

claims under the Younger doctrine because Plaintiff’s state court criminal case is pending. See

Younger v. Harris, 401 U.S. 37, 45 (1971). The Court also found that to the extent Plaintiff

challenges the validity of her sentence in her state criminal case, her federal claim must be

presented in habeas corpus, and before Plaintiff may proceed in a federal civil action for



1
    Plaintiff has failed to pay the $13.50 initial partial filing fee that was due on September 21, 2020.

                                                             1
           Case 5:20-cv-03207-SAC Document 8 Filed 09/23/20 Page 2 of 2




monetary damages based upon an invalid conviction or sentence, she must show that her

conviction or sentence has been overturned, reversed, or otherwise called into question. See

Heck v. Humphrey, 512 U.S. 477 (1994).

         The Court also found that Plaintiff failed to set forth the names of individual defendants

and failed to allege how any defendant personally participated in the deprivation of her

constitutional rights. Plaintiff also names improper defendants, including defendants that are

entitled to immunity and defendants who are not state actors as required under § 1983. See Polk

Cty. v. Dodson, 454 U.S. 312, 318–19, 321–23 (1981) (assigned public defender is ordinarily not

considered a state actor because their conduct as legal advocates is controlled by professional

standards independent of the administrative direction of a supervisor); Dunn v. Harper County,

520 Fed. Appx. 723, 725-26, 2013 WL 1363797 at *2 (10th Cir. Apr. 5, 2013) (“[I]t is well

established that neither private attorneys nor public defenders act under color of state law for

purposes of § 1983 when performing traditional functions as counsel to a criminal defendant.”

(citations omitted)). A criminal defense attorney does not act under color of state even when the

representation was inadequate. Briscoe v. LaHue, 460 U.S. 325, 330 n.6 (1983).

         Plaintiff has failed to respond to the MOSC by the Court’s deadline and has failed to

show good cause why her Complaint should not be dismissed for failure to state a claim.

         IT IS THEREFORE ORDERED THAT this matter is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated September 23, 2020, in Topeka, Kansas.

                                              s/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge



                                                 2
